Citation Nr: 0712936	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUE

Entitlement to an effective date earlier than July 2, 2002, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD) with schizophrenia.


REPRESENTATION

Appellant represented by:	Mitchell L. Alperin, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a July 2003 decision by the RO which granted 
reopening of a March 2003 unfavorable decision and, based on 
new and material evidence, awarded service connection for 
PTSD effective from March 24, 2003.  The appellant filed a 
notice of disagreement as to the effective date of the award.  
By a January 2004 statement of the case (SOC), the decision 
review officer (DRO) granted an earlier effective date of 
July 2, 2002.  The appellant contends that an effective date 
prior to July 2, 2002, is warranted.

The appellant testified at a hearing held at the RO on 
September 20, 2004, before the undersigned Board member. 


FINDING OF FACT

A claim of service connection for PTSD was first received on 
July 2, 2002.  The veteran was first diagnosed with PTSD on 
March 21, 2003.





CONCLUSION OF LAW

The criteria for the award of an effective date prior to July 
2, 2002, for the grant of service connection for PTSD with 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the appellant's initial claim of service 
connection for PTSD, a VCAA notice letter was sent in October 
2002, prior to the RO's unfavorable March 2003 decision.  
That letter informed the appellant of the evidence necessary 
to establish service connection.  She was notified of her and 
VA's respective duties for obtaining evidence.  She was asked 
to send information describing additional evidence for VA to 
obtain, and to send the additional evidence herself.  In 
connection with the appellant's claim to reopen the March 
2003 decision, a VCAA notice letter was sent in April 2004 
which, in addition to informing her of similar information as 
noted above, also informed her of the need for new and 
material evidence to reopen the prior denied claim.  In a 
March 2006 letter to the appellant, the RO additionally 
informed her of the criteria for establishing a rating and an 
effective date in connection with her appeal. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, as concerns the appellant's claim for service 
connection, some of the required notice was not provided 
until after the RO entered its July 2003 decision on her 
claim. 
 
Nevertheless, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the appellant has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
appellant has been afforded ample opportunity to respond to 
the notice, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  


B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records 
have been obtained, as have the records of his private 
treatment and VA treatment.  He was afforded a VA examination 
relating to his claim of service connection for PTSD during 
June 2003.  The veteran has not identified and/or provided 
releases for any other relevant evidence that exists and can 
be procured.  Therefore, no further development action is 
warranted.


II.  The Merits of the Veteran's Claim

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  See 38 
C.F.R. § 3.400 (2006).  In the present case, where the 
veteran was awarded service connection on a direct basis, the 
effective date of the award is the day following separation 
from active service or date entitlement arose if the claim is 
received within 1 year after separation from active duty; 
otherwise it is the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 
3.400(b)(2) (2006).

The veteran has had a history of paranoia and schizophrenia 
going back many years.    On March 21, 2003, Dr. A.E.M., 
Chief of Psychiatry at the VA's Clinic in Lorain, Ohio, 
diagnosed the veteran with chronic PTSD and schizophrenia.  
This was the first diagnosis of PTSD in the record.   In an 
October 2003 letter to the appellant, Dr. A.E.M. stated that 
he believed the veteran had significant emotional trauma 
during his tour of combat duty in Korea which resulted in 
PTSD.  The PTSD had been overlooked in the past due to the 
veteran's chronic schizophrenia and the presentation of 
symptoms related to that condition.  Dr. A.E.M. provided the 
further opinion that the emotional traumas that the veteran 
suffered aggravated his schizophrenia.  

In June 2003 a VA psychiatrist diagnosed the veteran with 
chronic schizophrenia, paranoid type by history, and PTSD.  
He noted that the veteran had been declared incompetent and 
had a high level of cognitive difficulties.  He stated that 
there were symptoms later in life that could not be explained 
by PTSD.  The psychiatrist opined that, secondary to the 
veteran's cognitive difficulties, it was impossible to try to 
determine which diagnosis seemed to have led to most of the 
morbidity and symptoms.  He added that, despite having both 
diagnoses, it was impossible to say which had led to the 
veteran's being unemployable as well as dysfunctional. 

The appellant (the veteran's spouse and payee) contends that 
the effective date of service connection for PTSD with 
schizophrenia should relate back to the first claim for 
service connection for schizophrenia which was received in 
August 1967.  The appellant testified at the September 2006 
hearing that it was not until about 2002, when she and the 
veteran consulted a PTSD counselor, that she found out about 
his combat experiences in Korea which led to his diagnosis of 
PTSD.  As noted above, Dr. A.E.M. opined that the PTSD had 
been overlooked in the past due to the veteran's chronic 
schizophrenia and the presentation of symptoms related to 
that condition.  Dr. A.E.M. provided the further opinion that 
the emotional traumas that the veteran suffered aggravated 
his schizophrenia.  The appellant essentially contends 
further that the veteran suffered through many years without 
being service-connected pursuant to a diagnosis of PTSD 
because she was unaware of the existence of such a mental 
disorder.  She was also unaware of the veteran's combat 
experiences because he was secretive and did not discuss them 
with her, and no doctor had previously inquired into facts 
and symptoms that could be related to PTSD.  Therefore, in 
her opinion, an earlier effective date going back to August 
1967 would be dictated by fairness.       
     
In the present case, the Board finds that the preponderance 
of the evidence is against the appellant's claim for an 
effective date prior to July 2, 2002 for the award of 
service-connected compensation benefits.  The record shows 
that VA first received the appellant's claim of service 
connection for PTSD on behalf of the veteran on July 2, 2002.  
Although, as discussed above, the veteran has had a long 
history of difficulties with schizophrenia with symptoms that 
have only in recent years been diagnosed as related to his 
PTSD, he never was service connected for schizophrenia, which 
is now only service connected as secondary to his service-
connected PTSD.   The Board notes that, under the governing 
law, outlined above, the effective date of the veteran's 
award should be the date entitlement arose, which in this 
case was March 21, 2003, the date that the veteran was first 
diagnosed with PTSD by Dr. A.E.M.  This date is later than 
the initial claim of service connection for PTSD which was 
received on July 2, 2002.  38 C.F.R. § 3.400(b)(2) (2006). 
However, inasmuch as the RO has granted an effective date of 
July 2, 2002, the Board will not disturb that decision.     

The Board notes that the appellant's contention that the 
award should be made effective from August 1967, when the 
veteran first claimed service connection for schizophrenia 
but was denied, is essentially one of equity.  As explained 
above, the Board has decided this case based on the law and 
regulations.  The Board is bound by the law, and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994). 

The Board also notes the contention by the appellant's 
representative (at the time it was The Veterans of Foreign 
Wars of the United States), in an April 2004 statement on 
behalf of the veteran, that the veteran was never notified of 
the rating decision dated September 14, 1967, that denied the 
first claim of service connection for schizophrenia, and 
therefore that decision should still be considered open.  
This argument is based on a letter dated September 20, 1967, 
which notified the veteran that his claim for a nonservice-
connected pension had been denied, but did not mention the 
denial of the claim of service connection for schizophrenia.  
Based on a review of the record, the Board finds that the 
representative's argument is without merit.  The evidence 
shows that the RO considered the claim to be one for a 
nonservice-connected pension.  


ORDER

An effective date prior to July 2, 2002, for the award of 
service connection for PTSD with schizophrenia is denied.   




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


